 

Case 4:19-cv-00226 Document 530 Filed on 07/06/21 in TXSD Page1of1

United States Courts
Southern District of Texas

FILED
United States Court of Appeals july 06, 2021
FIFTH CIRCUIT
OFFICE OF THE CLERK Nathan Ochsner, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

July 06, 2021

Ms. Courtney Brooke Corbello
Office of the Attorney General
Law Enforcement Defense Division
P.O. Box 12548

Austin, TX 78711-2548

No. 21-20269 Russell v. Jones
USDC No. 4:19-CV-226

Dear Ms. Corbello,

The Judicial Council of the Fifth Circuit requires court reporters
to file transcripts within 30 days or suffer a discount penalty.
In this case, the 30-day discount period expired on 6/24/21.
Therefore the court reporter must discount your invoice by 10%.

Also, if the transcript is not filed by 7/23/21, the court reporter.
must discount your invoice by 20% and must refund that part of any
deposit which exceeds the cost less the discount. Our records
will automatically be updated if the 20% discount date is reached
but we will not provide further notice. It is your responsibility
to pay only the discounted amount(s).

The discount policy is mandatory. You may not reimburse the court
reporter for the discount.

Sincerely,
LYLE W. CAYCE, Clerk

By: /s/Lyle W. Cayce
Lyle W. Cayce

cc: Mr. William Francis Cole
Ms. Kirti Datla
Mr. Alec George Karakatsanis
Mr. Nathan Ochsner
Ms. Elizabeth Anne Rossi
Mr. Johnny Sanchez
Ms. Catherine Emily Stetson
Mr. Patrick Cannon Valencia
